NOTE: PORTIONS OF THIS EXHIBIT HAVE BEEN DELETED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. DELETED INFORMATION IS SIGNIFIED BY
“[XXXXX]”.

Exhibit 10.23.1

AMENDMENT TO MASTER AGREEMENT AND SCHEDULE

This is an Amendment (the “Amendment”), with an effective date of June 1, 2000,
to that Master Agreement between Netzee, Inc. (“Netzee”) and The Bankers Bank
(the “Bankers Bank”) with an effective date of March 1, 2000 (the “Original
Agreement”; and, as amended by this Amendment, the “Amended Agreement”),
pertaining to an Internet/Intranet based banking product referred to as the
“Link,” Link Product” or “System” in the Original Agreement which is designed to
provide Correspondent Banking Institutions which are Bankers Bank’s customers –
sometimes referred to as “Participating Banks,” with means to communicate
electronically with Bankers Bank and perform certain electronic banking
transactions. Capitalized terms used and not defined herein shall have the
meaning given in the Original Agreement.

A License/Services Schedule with an Effective Date of March 1, 2000 was also
entered into by the parties as an Addendum to the Master Agreement (the
“Original Addendum”; and, as amended by this Amendment, the “Amended Addendum”).

As more specifically provided in this Agreement, the parties have agreed that
prior to the occurrence of a Trigger Event (as defined below) Banker’ Bank will
be allowed, alone or in collaboration with The Independent BankersBank (the
“Host Partner”), to host, maintain and customize the Link for the benefit of its
or their respective Participating Banks (“Authorized Participating Banks”),
using equipment and resources independently provided or procured, and allowed
additional rights after the occurrence of a Trigger Event, all as more
particularly set forth below, and accordingly the parties desire to amend the
terms of the Original Agreement and the Original Addendum as follows:



(1)   Promptly following execution of this Amendment, Bankers Bank will pay
Netzee the sum of $[XXXXX]. Of this amount, $[XXXXX] is to cover services
previously rendered and work product previously delivered by Netzee to Bankers
Bank in the months of March, April and May 2000; and the remainder, $[XXXXX]
(the “Transition Fee”), is in consideration of the rights and licenses granted
in Paragraph (2) below and the services to be provided by Netzee pursuant to
Paragraph (3) below. Such payment is non-cancelable and non-refundable.   (2)  
For the purposes of this Amendment, the “Escrowed Software” shall mean the
software commonly known as the Link that has the features set forth below and as
such features have been subsequently added to or enhanced by or on behalf of
Netzee on or before June 30, 2000:



--------------------------------------------------------------------------------



ACCOUNT DELIVERY

FUNDS TRANSFER
        Bank to Bank Transfer
        Internal Transfer
        Local Clearing
        Recurring Wire Table

INTERNATIONAL WIRE
        Exchange Rates
        Foreign Drafts
        Recurring Table

ACH
        ACH Received
        ACH Origination
        ACH Return/Notice of Change
        Recurring Table
        EFTPS
        ENR

INVESTMENTS
        Increase/Decrease Fed Funds
        Investments Research Requests
        Corporate Sweep Messages
        Securities Purchased and Sold
        Stock Order or Sale
        Pledge & Repo/Resell Maintenance
        Treasury Fund Factor
        Messages
                Fed Fund Rates
                T-Bill Rates
                Wallstreet Report
                Investment Broadcast Reports
                Bond Portfolio Reports
                Transaction Advices
                Safekeeping Income Report


FILE DELIVERY
        MICR Delivery
        Open Case
        Case Inquiry
        Cash Letter Worksheet
        Reports
                Check Adjustment Advice
                Cash Letter Availability


2




--------------------------------------------------------------------------------



                Over Night Fed Fund Report


FRB SERVICES
        Coin/Currency Order & Shipment
        Coin/Currency Order & Shipment Notification
        Large Dollar Return Item
        Recurring Savings Bond Table
        Series EE and I
        T T & L Report
        FR2900 Import


NOTIFICATIONS
        FR2900 Confirmation
        FED ACH Advice
        Fed Funds Sold & Purchased
        Weekly Fed Fund Re-Cap
        Incoming & Outgoing Wire Advices
        Internal Transfer Advice
        Miscellaneous Entry Advice
        Savings Bond Order Advice
        T T & L Advice


STATEMENT DELIVERY
        Account Analysis
        FRB Statement
        Daily and Weekly Account Statements
        FRB Charges


EVENT NOTIFICATION

DETAILED ADMINISTRATION CONTROLS

To the extent consistent with the foregoing and existing and available for
Netzee to provide Bankers Bank, the Escrowed Software shall include, without
limitation, copies of the Host Software; the Client Software; any existing
technical manuals associated with the Escrowed Software; existing maintenance
tools (such as test programs and program specifications); tools and
documentation used in the administration of the Escrowed Software, existing menu
and support programs and subroutine libraries in source and object code form;
existing compilation procedures in human and machine readable form; existing
execution procedures in human and machine readable form; existing end user
documentation; and existing system flow charts, programmers’ notes, program flow
charts, file layouts, report layouts, and screen layouts. Unless otherwise
expressly qualified, Escrowed Software shall include such software in its source
code and object code forms.

Netzee hereby grants to Bankers Bank the following nonexclusive, royalty free
rights and licenses:

3



--------------------------------------------------------------------------------





  (a)   to load, store, use, operate, and make copies of the Escrowed Software
(including any Modifications, as hereinafter defined) for Bankers Bank’s
internal operations and, to the extent so authorized by Bankers Bank, the
operations of Authorized Participating Banks (the “Users”);     (b)   to market,
distribute, and sublicense to Users the Client Software and any other portions
of the Escrowed Software (including any Modifications) necessary or reasonably
appropriate to the use of the Escrowed Software (including any Modifications)
and its functionality by Authorized Participating Banks;     (c)   to provide
support and maintenance services for the Escrowed Software (including any
Modifications) to Users;     (d)   to grant licenses to use the source code and
other portions of the Escrowed Software (including any Modifications) to Users
in accordance with source code escrow agreements, which licenses are contingent
on the occurrence of Bankers Bank’s insolvency, bankruptcy, contract default,
failure to maintain or modify the Escrowed Software, or similar circumstances;  
  (e)   to compile, assemble, and otherwise transform source code portions of
the Escrowed Software (including any Modifications) into object code;     (f)  
to alter, revise, modify, enhance, update and create other modifications to the
Escrowed Software (collectively, “Modifications”), provided Netzee shall have no
responsibility with regard to the production, implementation, use or performance
of such Modifications; and     (g)   to make and allow Users to make back up and
archival copies of the Escrowed Software (including Modifications).   The term
of the licenses granted under this Amendment is perpetual, unless earlier
terminated as a result of a default under the Amended Agreement. Except as
provided in Paragraph 1 above, Netzee acknowledges and agrees that no fees or
royalties are currently or will in the future be payable under the Amended
Agreement, unless Bankers Bank requests and Netzee agrees to provide additional
services. The Users may utilize the services of independent service providers,
contractors or facility managers and, in connection with such services, provide
them access to the Escrowed Software to maintain and/or modify, or access and/or
operate on the User’s behalf, any hardware of the Users or their suppliers,
other software owned or licensed by any User, and/or the Escrowed Software,
provided that use of the Escrowed Software is solely by or for the Users. As a
condition of each independent service provider’s access to the Escrowed
Software, the independent service provider shall execute a confidentiality
agreement with the applicable User in which the independent service provider
agrees to use the Escrowed Software, and information obtained from the
applicable User concerning the Escrowed Software, only to perform services for
the applicable User, and agrees not to disclose any information concerning the
Escrowed Software to any third party.

4



--------------------------------------------------------------------------------



Netzee will provide to Bankers Bank a copy in acceptable form of the Escrowed
Software. Netzee will also provide to Bankers Bank, to the extent such
information is available or can be reasonably obtained, a list of the third
party systems, equipment, and software programs required for use and/or support
of the Escrowed Software. Bankers Bank shall be the exclusive owner of all
right, title, and interest (including, without limitation, all copyright,
patent, trade secret and other intellectual property rights) in and to all
Modifications to the Escrowed Software created by or on behalf of Bankers Bank
(provided that, in such regard, the ownership pertains to newly added or changed
material or content, as opposed to pre-existing material or content, the
ownership of which is retained by Netzee, and provided further that, if Netzee
participates in creation of such Modifications, Netzee retains its rights to
those portions of such Modifications that Netzee creates unless otherwise so
agreed in the context of the particular transaction). Both parties agree to
perform, during or after term of this Amended Agreement, such further deliveries
or execute such further instruments as may be necessary or desirable to
transfer, perfect and defend each party’s respective ownership rights in the
Escrowed Software and any Modifications thereto as contemplated by the Amended
Agreement, as requested by either party.   Until the occurrence of a “Trigger
Event” (defined below), use of the Escrowed Software by the Users shall be
limited to the internal business requirements of such Users. Until the
occurrence of a Trigger Event (but not thereafter), Bankers Bank agrees not to
license, or provide services using, the Escrowed Software to any correspondent
bank that is or becomes a licensee of Netzee or of other business organizations
licensed or engaged by Netzee with respect to the same or similar software or
services.   Upon the occurrence of a Trigger Event Bankers Bank is further
granted the nonexclusive, royalty free rights and licenses to market,
distribute, and sublicense, either directly or through resellers, value added
resellers, distributors, original equipment manufacturers, and similar entities
and/or provide services regarding the Escrowed Software (including any
Modifications) to bankers banks in addition to the Host Partner, and to banks
which are customers of such other bankers banks, whereupon such further bankers
banks and such other banks shall be deemed additional “Users” for purposes of
this Agreement.   For the purposes of this Amendment, a “Trigger Event” means
one or more of the following occurrences:  

  (a)   Netzee files for relief under the federal Bankruptcy Code, or any action
is filed against Netzee under such Code and such action is not cured within
30 days;     (b)   Netzee enters into a general assignment for the benefit of
creditors;     (c)   Netzee otherwise substantially ceases doing business,
without any successor organization undertaking such business; or     (d)   A
Trigger Event shall be deemed to have occurred on and at all times after
June 30, 2005.

5



--------------------------------------------------------------------------------



The rights and licenses granted in this Paragraph (2) are irrespective of the
fact that the conditions for release set forth in Section 7 of the Original
Agreement has not been met, and, to the extent expressly set forth herein, will
supersede the provisions of Section 7 of the Original Agreement, as well as any
other agreement providing for the license, reversion or release of the Software
to Banker’s Bank.   The Bankers Bank will deliver to Netzee within fifteen
(15) days after the end of each calendar quarter (ending March 31, June 30,
October 31, and December 31) a certificate of an officer of Bankers Bank
indicating the name and number of Participating Users of Bankers Bank, except
that the names (but not the numbers) do not have to be provided in the event
Netzee at any time incurs a change of control of Netzee sufficient that the new
controlling entity or entities are able to change a majority of the Board of
Directors of Netzee, whether by virtue of a merger or consolidation with, a sale
of all or substantially all of its assets to, or otherwise.



(3) Netzee shall provide the following transition support to one or both Bankers
Bank and Host Partner, as they direct:        (a) Assistance with delivery of
the Software and information described in Paragraph (2) above.     (b) Knowledge
transfer with regard to status of development of features and options currently
included or planned for the Escrowed Software.     (c) Reasonable cooperation of
technical personnel of Netzee, as available.     (d) Periodic consultation and
support with regard to core business processes included in the Escrowed
Software, to the extent known and available from Netzee as part of its normal
business.       The parties will confer monthly with regard to scheduling and
circumstances of support to be provided to Bankers Bank and the Host Partner.
The foregoing support will be provided jointly to Bankers Bank and the Host
Partner. The Transition Fee shall be considered earned in equal monthly amounts
between June 1, 2000 and February 28, 2001.         (4) Except as provided in
Paragraphs (3) above and (5) below, Netzee will have no responsibility to
provide Services of any nature to Bankers Bank or Participating Users. In no
event will Netzee have any continuing obligation to Bankers Bank or
Participating Users after February 28, 2001. Bankers Bank and the applicable
Participating Users shall hereafter have sole responsibility for creation,
testing, implementation and support of the System, and Bankers Bank will hold
Netzee harmless from any obligation or liability arising from such operation and
activity. The Maintenance Agreement, scheduled to commence March 1, 2001, is
terminated.

6



--------------------------------------------------------------------------------





(5) Netzee warrants to Bankers Bank as follows:       (a) Netzee owns or has
acquired rights to all proprietary interests in the Escrowed Software necessary
to grant the rights set forth in this Amendment. This subparagraph (a) shall not
supercede any warranty or indemnification of either party previously entered
with respect to the ownership or right to license the Escrowed Software or any
part thereof.     (b) The Escrowed Software is not subject to any lien, security
interest, or similar instrument or conveyance that could have the effect of
terminating Bankers Bank’s license rights hereunder without Bankers Bank’s
written consent.   (6) Except as provided in this Amendment, the Original
Agreements shall remain in effect.  

The Bankers Bank

  By: /s/ Kevin Tweddle           
      Kevin Tweddle   Netzee, Inc.   By: /s/ Richard S. Eiswirth     
      Richard S. Eiswirth

7